DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,297,439 to Yamazaki et al in view of U.S. Patent Application 2017/0018816 to Na et al and vice versa.
Regarding claim 1, Yamazaki et al disclose a method of fabricating a battery protection circuit package, the method comprising: preparing a complex package substrate obtained by connecting a flexible printed circuit board (55) comprising at least one external connection terminal (56) for connection to an external device, to a rigid PCB (53) for mounting components (70) thereon; mounting the complex package substrate on a lead frame (57, 58) comprising at least one metal tab (57b, 58b) for connection to a battery cell (52); and encapsulating at least portions (54) of the complex package substrate and the lead frame with a molded part while exposing the at least one external connection terminal, except for exposing the at least one metal tab (57b, 58b).  Na et al teach the battery protect circuit package having encapsulating at least a portion of the complex package substrate and the lead frame (50, see Fig. 6) with the molded part (250) while having the metal tab (51a) for connecting it to the battery terminal by folding the tab thereby sandwiching terminal of battery (see Par 88).  Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki et al by utilizing the exposing metal tab of Na et al for accurately and reliably connecting the metal tab to the terminal of the battery.
In an alternative, Na et al disclose a method of fabricating a battery protection circuit package, the method comprising: preparing a complex package substrate obtained by connecting a flexible printed circuit board (400) comprising at least one external connection terminal (460) for connection to an external device, to a rigid PCB (50) for mounting components (100, 130, 350) thereon; mounting at least a portion (flexible PCB) of the complex package substrate on a lead frame (50) comprising at least one metal tab (51) for connection to a battery cell (700); and encapsulating at least portions (250) of the complex package substrate and the lead frame with a molded part while exposing the at least one external connection terminal and the at least one metal tab (57b, 58b).  Na et al do not disclose the rigid PCB mounted to the lead frame (because they are the same structure).  Yamazaki et al teach the battery protect circuit package having the rigid PCB having components disposed thereon mounted to a lead frame (57/58) for connecting it to the terminal of battery as well as holding the battery cell (see Col. 1, lines 51-56).  Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Na et al by utilizing the process of mounting the rigid PCB to the terminal plate as taught by Yamazaki et for electrical connecting the metal tab to the terminal of the battery and securing the battery cell.
Regarding claim 2, Na et al disclose bonding the flexible PCB (420) to an end of the rigid PCB in a sandwich structure, and wherein the encapsulating comprises encapsulating the rigid PCB with the molded part (250) while exposing the flexible PCB (see Fig. 8).
Regarding claim 3, Yamazaki et al disclose bonding the rigid PCB (53) to the lead frame (57, 58) while the flexible PCB (55) is not in contact with the lead frame (see Figs. 9-10).
Regarding claim 5, Yamazaki et al disclose mounting components comprising at least one passive device (70), on the rigid PCB of the complex package substrate before the complex package substrate is mounted on the lead frame (see Fig. 10).
Regarding claim 6, Na et al disclose the mounting of the components comprises mounting the components on a plurality of the complex package substrates arranged on a strip, and wherein the method further comprises separating the plurality of complex package substrates from the strip after the components are mounted (see Par. 78).
Regarding claim 10, Na et al disclose the at least one metal tab of the lead frame comprises a pair of metal tabs (51b) spaced apart from each other in a lengthwise direction (see Fig. 6), and wherein the mounting of the complex package substrate on the lead frame comprises mounting the complex package substrate on a portion of the lead frame to place one of the pair of metal tabs outside the complex package substrate (see Fig. 7).
Regarding claim 9, both Yamazaki et al and Na is silent regard to the material of lead frame and metal tab.  It would having obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used copper or nickel lead frame and metal tab, since it has been held to be within the general skill of the worker in the art to select a known material on the basis of it suitability (electrical conductive) for the intended use as a matter of obvious design choice. 

Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 8,098,045 to Okano teaches the method of making connector for the battery package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/February 12, 2022 		                                           Primary Examiner, Art Unit 3729